DAVIDSON, R. J.
Appellant was convicted of manslaughter, and given two years in the penitentiary.
Appellant requested the court to give three written instructions prepared by himself, and assigns error in the motion for new trial because they were not given. There are two other grounds in the motion for new trial, alleging error on the part of the court in permitting the witness Haywood to testify to certain garments which had not been identified by the state, which is asserted in the motion to have been introduced before the jury, and also the testimony of Whitehead that a certain party was at the Missouri, Kansas & Texas dep.ot in Houston, Harris county, Tex., before the train departed, and a short time before Dock Play-wood was killed, etc. It is sufficient answer to all these questions that the statement of facts is not in the record, and there was ¡ no exception reserved to the ruling of the court with reference to the testimony mentioned,in the motion for a new trial.
The judgment is affirmed.
PRENDERGAST, J., not sitting.